DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 14, the closest prior art of record, Suzuki (US 2017/0342322), neither shows or suggests a light-emitting device comprising, in addition to other limitations of the claim, a fluorescent film including at least one kind of near-infrared phosphor that is excited by light having a peak wavelength in the range 480 nm and emits light having a peak wavelength in the range exceeding 700 nm and having an emission spectrum with a full width at half maximum of 100 nm or more in a range including the peak wavelength.
Due to their dependencies upon independent claim 1, claims 2-13 are also allowable.
The subject fluorescent film structure described earlier is provided for producing sufficient peak wavelength in the near-infrared region exceeding 700 nm.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Seo (US 2017/0331065) teaches a light-emitting element with optical element having specific transmittance.  Ouderkirck (US 2015/0228868) teaches a lighting system with wide color range.  Schaefer (US 2014/0374780) teaches a light emitting device for illuminating plants.  Mueller-Mach (US 2004/0256974) teaches a phosphor converted light emitting device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        29 January 2022